Exhibit 10.1

 



ASSIGNMENT, ASSUMPTION AND OPTION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND OPTION AGREEMENT ("Agreement") dated the 7th day
of October, 2016, by and between BOREAL WATER COLLECTION, INC., 4496 Route 42,
P.O. Box 220, Kiamesha Lake, NY 12751 ("Boreal") and CATSKILL SPRINGS LLC, 880
Hillsborough Boulevard, Hillsborough, California 94010 ("Catskill").

 

WITNESSETH

 

WHEREAS, Boreal is the contract vendee of a Contract of Sale entered into by BB
Development XXVIII LLC, as Seller, and Heather Tilton, as Purchaser, dated
December 2, 2015 (the "Contract") for the purchase of real property (together
with the artesian springs and associated existing facilities thereon), also
known as Shandalee Road, Livingston Manor, New York, being more particularly
described as Town of Callicoon Tax Map Parcel Nos. 4-1-11.1 and 14.1 (the
"Property"), which Contract was assumed by Boreal in connection with the
exercise of its right of first refusal as contained in an Agreement between
Leisure Time Spring Water, Inc., Alpine Farms, Inc. and Andrew Krieger and Suri
Levow Krieger dated November 1, 1995 and a copy of which is attached as Exhibit
A (the "November 1, 1995 Agreement"), as the same has been amended from time to
time, and

 

WHEREAS, Boreal desires to assign the Contract to Catskill, and

 

WHEREAS, Catskill desires to assume the Contract, and

 

WHEREAS, pursuant to the November 1, 1995 Agreement, Leisure Time Spring Water,
Inc. obtained the rights to draw water from the artisan springs and utilized an
existing spring water collection facility located on the Property, pursuant to
the terms and provisions of such November 1, 1995 Agreement, and

 

WHEREAS, the terms and provisions of the November 1, 1995 Agreement between
Leisure Time Spring Water, Inc. and Alpine Farms, Inc. were modified by
Agreement of Modification dated April 25, 2000 and a copy of which is attached
as Exhibit B (the "April 25, 2000 Modification Agreement"), and

 

WHEREAS, Boreal is the successor, assignee and official legal representative of
Leisure Time Spring Water, Inc. and assumed the rights and obligations of
Leisure Time Spring Water, Inc., pursuant to the November 1, 1995 Agreement and
the April 25, 2000 Modification Agreement, and

 

WHEREAS, Boreal and BB Development XXVIII, LLC entered into an Agreement of
Modification dated June 22, 2016 and a copy of which is attached as Exhibit C
(the "June 22, 2016 Modification Agreement"), whereby the terms and revisions of
the November 1, 1995 Agreement and the April 25, 2000 Modification Agreement
were further modified, and

 

WHEREAS, Boreal and Catskill desire to have Catskill assume the rights and
obligations of Andrew J. Krieger and Suri Levow Krieger as set forth in the
November 1, 1995 Agreement, as amended by the April 25, 2000 Modification
Agreement and the June 22, 2016 Modification Agreement, and Boreal and Catskill
desire to have Boreal assume. the rights and obligations of Leisure Time as set
forth in the November 1, 1995 Agreement and the April 25, 2000 Modification
Agreement, as modified and restated as hereinafter provided, and

 

 



 1 

 

 

WHEREAS, the parties desire to acknowledge and restate the terms and provisions
of the June 22, 2016 Modification Agreement and Catskill desires to assume the
obligations of BB Development XXVIII, LLC contained therein;

 

NOW THEREFORE, in consideration of the premises and the terms and provisions of
this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto hereby agree as follows:

 

1.       Boreal hereby assigns to Catskill all of Boreal's right, title and
interest in and to the Contract, in consideration of the payment by Catskill to
Boreal of the sum of One Hundred Fifty Thousand Dollars ($150,000.00) in good
and collectible funds, which shall be paid by Catskill to Boreal simultaneously
with the closing on the Contract.

 

2.       The November 1, 1995 Agreement is hereby modified as follows: Boreal
shall have an option to repurchase the Property which is the subject matter of
the Contract, together with artesian springs, facilities and appurtenances, from
Catskill for a period of one (1) year from the date of this Agreement, for the
sum of Seven Hundred Fifty Thousand Dollars ($750,000.00), plus reimbursement of
all closing and other transaction costs of Catskill with respect to its purchase
of the Property pursuant to the Contract and in connection with the repurchase
by Boreal, provided that:

 

(a)       Any late payment or non-payment by Boreal in connection with its
payments for water pursuant to the November 1, 1995 Agreement, as modified by
the April 25, 2000 Modification Agreement and the June 22, 2016 Modification
Agreement, shall result in a waiver by Boreal of its option to repurchase.
Notwithstanding the foregoing, Boreal shall have a grace period of ten (10) days
to pay any sums due and owing and, if not paid within such ten (10) day period,
Catskill shall provide a default Notice, upon which Boreal will have five (5)
business days after receipt of such Notice to pay the sums due and owing;

 

(b)       In the event that Boreal exercises its option to repurchase and then
sells, exchanges or otherwise transfers the Property within two (2) years after
closing on the repurchase for a sum in excess of Seven Hundred Fifty Thousand
Dollars ($750,000.00) (in cash or other consideration), Boreal shall pay to
Catskill upon the closing of such sale an amount equal to twenty-five percent
(25%) of the amount by which the sales price (in cash or other consideration) of
such sale exceeds the amount of Seven Hundred Fifty Thousand Dollars
($750,000.00); and

 

(c)       Other than as modified as set forth above, the parties hereby restate
all the terms and provisions of the November 1, 1995 Agreement and the April 25,
2000 Modification Agreement (with Catskill assuming the rights and obligations
of Andrew J. Krieger and Suri Levow Krieger as set forth therein and Boreal
assuming the rights and obligations of Leisure Time as set forth therein) and
the June 22, 2016 Modification Agreement (with Catskill assuming the obligations
of BB Development XXVIII, LLC as set forth therein).

 

 



 2 

 

 

A Memorandum of Contract shall he prepared, executed and acknowledged by the
parties, and filed in the Sullivan County Clerk's Office with respect to such
option pursuant to Real Property Law §294, subd. 2.

 

3.       In the event either party is required to or permitted to give notice to
the other party pursuant to this Agreement ("Notice"), Notice shall be given to
the other party at the other party's address as set forth at the beginning of
this Agreement by (a) personal delivery to the other party, (b) certified mail,
return receipt requested or (c) overnight mail or nationally recognized courier.
In the event that Notice is given pursuant to (a), Notice shall be deemed to
have been received upon delivery. In the event that Notice is given pursuant to
(b), Notice shall be deemed to have been received five (5) days after mailing.
In the event Notice is given pursuant to (c), Notice shall be deemed to have
been received one (1) day after mailing. In the event Notice is given by
Catskill, a copy of such Notice shall be simultaneously provided by Catskill to
Billing Loughlin & Silver, LLP, 461 Broadway, I'. 0. Box 1447, Monticello, NY
12701, by certified mail, return receipt requested. In the event Notice if given
by Boreal, a copy of such Notice shall be simultaneously provided by Boreal to
Epstein, Englert, Staley & Coffey, 425 California Street, 17(11 Floor, San
Francisco, California 94104, by certified mail, return receipt requested. Either
party may change the address to which Notice is to be given to it or to its
attorneys (including the choice of its attorneys to whom Notice is to be given),
by Notice to the other party at its address as set forth at the beginning of
this Agreement.

 

4.       The parties agree to cooperate in good faith hereafter in taking all
additional actions, including the preparation, execution and delivery of all
additional documentation, as are reasonably necessary or desirable in connection
with carrying out the purposes of this Agreement.

 

5.       This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof. All prior aueements, understandings,
and representations of the parties with respect to the subject matter hereof are
merged herein and are of no further force and effect except insofar as they are
specifically and expressly set forth herein.

 

6.       This Agreement is binding upon the successors and/or assigns of the
parties hereto.

 

7.       This Agreement may not be modified, amended, changed, altered,
supplemented, waived, modified, terminated, rescinded and/or cancelled, in whole
or in part, except by writing executed by the parties hereto.

 

8.       This Agreement is governed by and shall be construed solely in
accordance with the internal laws of the State of New York applicable to
agreements entered into and to be wholly performed solely within the State of
New York, without regard to conflict of law principles.

 

9.       In the event of any dispute arising out of or referable to this
Agreement, the dispute may only be commenced, maintained and prosecuted in the
Supreme Court of the State of New York, County of Sullivan, or the United States
District Court for the Southern District of New York, White Plains division, in
which action both parties voluntarily waive their respective rights to request
and/or receive a trial by jury. Both parties hereby waive any claim of an
inconvenient forum.

 

 



 3 

 

 

10. This Agreement may be executed in counterparts, and the counterparts, taken
and construed together, shall be deemed and construed as a single unified
instrument, enforceable as such. This Agreement may be executed by faxed,
photocopied, electronic or e-mailed signatures, which shall be deemed and
construed as original signatures and enforceable against the parties and binding
as such.

 

IN WITNESS WHEREOF, the parties have set their hands the date and year first
above written to this Agreement.

 

 



  BOREAL WATER COLLECTION, INC.       By: /s/ Francine Lavoie   Francine LaVoie,
CEO           CATSKILL SPRINGS LLC       By: /s/ Marvin Newberg   Marvin
Newberg, Authorized Signatory, Assignee

 

 



STATE OF NEW YORK }   }SS.: COUNTY OF SULLIVAN }

 

On the 7th day of October in the year 2016 before me, the undersigned, a notary
public in and for said state, personally appeared Francine LaVoie, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 



  /s/ Mauranne Laforge   Notary Public

 

 





STATE OF NEW YORK }   }SS.: COUNTY OF SULLIVAN }

 

On the 7th day of October in the year 2016 before me, the undersigned, a notary
public in and for said state, personally appeared Marvin Newberg, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 



  /s/ Steven N. Mogel   Notary Public

 

Notary Public, State of New York

NYS Reg No. 02M06070208

Qualified in Sullivan County

Commission Expires Feb. 25, 2018

 



 4 

 

 

 

EXHIBIT A

 

November 1, 1995 Agreement

 

See Attached.

 

 

 

 

 

 

 

 



 5 

 

 

 

AGREEMENT, made this 1st day of November 1995. by and between LEISURE TIME
SPRING WATER. INC. (Leisure Time), a New York Corporation, whose address is Box
K. Kiamesha Lake. New York 12751, and ALPINE FARMS, INC. (Alpine). a New York
Corporation, whose address is c/c KBCA, I Bridge Plaza, Suite 690, F011 Lee, New
Jersey 07024, and ANDREW J. KRIEGER and SIMI LEVOW KRIEGER (Owner), residing at
311 Hardenburgh Avenue, Demarest. New Jersey 67626.

 

WITNESSETH:

 

WHEREAS, Andrew J Krieger and Suri Levow Krieger (Krieger) are the owners of
certain tracts or parcels of land lying, being and situate in the Towns of
Callicoon and Rockland County of Sullivan, State of New York, and more
particularly described in deeds dated May 18,1988 and recorded in the office of
the Clerk of the County of Sullivan on May 23, 1988 in Libel;1345 of Deeds at
pages 61 and 65, and

 

WHEREAS, by agreement dated January 31. 1991, and recorded in the office of the
clerk of the County of Sullivan on June 3. 1991, in Liber 1525 of Land Records
at page 45, by and between Krieger and Alpine, Krieger did giant. assign,
convey, transfer and deliver to Alpine the right and privilege to capture and
possess water flowing from all of the springs located on the aforesaid real
property, a copy of which agreement is annexed hereto and marked Schedule "A
-and is incorporated herein as if more fully set forth at length herein, and

 

WHEREAS, there is located on said real property artesian springs and an existing
spring water collection facility, including, but not limited to two (2) storage
tanks, a pump building, piping, and other related equipment necessary for and
related to the harvesting of water from the said artesian springs, and

 

WHEREAS, Leisure Time and Alpine are desirous of entering into an agreement
under the terms of which Leisure Time shall obtain the rights to use the said
artesian springs, water supply and the existing facility as hereinabove
described and for which Alpine shall be compensated therefore as hereinafter set
forth,

 



 1 

 

 

 



NOW, THEREFORE, in consideration of the mutual covenants, promises and
representations herein made, the parties do agree as follows:

 

1. EXCLUSIVITY: Pursuant to the terms of the agreement between Alpine and
Krieger aforesaid, Alpine does hereby grant to, Leisure Time the sole and
exclusive right to draw water and use the artesian springs, water supply and
existing facility as hereinabove described for the term of this agreement
together with the rights of Alpine under paragraph 1(i) and 1(ii) thereof.
Alpine shall have the right of access to the pump station building and the "gas
boy" located therein. Notwithstanding the right of access to the "gas boy",
Owner and Alpine represent and agree that they shall not under any circumstances
alter or change the access codes thereof. Leisure Time shall have the right to
draw water at any time subject only to any limitations which may be imposed
against Leisure Time or are imposed against the Owner and/or Alpine under its
permits by any governmental authority having jurisdiction thereof.
Notwithstanding the foregoing, Alpine shall have the right to sell water from
the springs upon the following conditions:

 

a) Leisure Time shall have the right to veto any proposed sale

b) Leisure Time must consent to such sale.

c) Such sale shall not interfere with Leisure Time's ability to draw water at
any time.

d) Such sale shall not interfere with Leisure Time's ability to meet its
gallonage requirements as set forth in Schedule "B".

e) Leisure Time shall bill and collect from the purchaser the amount charged
upon the sale of said water.

t) The price to he charged per gallon shall not be less than the amount paid by
Leisure Time to Alpine as set forth herein.

g) The proceeds of the water sales by Alpine to third parties shall be divided
equally between Leisure Time and Alpine.

h) In the event of non-collection of the purchase price from the third party,
both Leisure Time and Alpine and/or Owner shall bear the loss equally without
any liability to the other.

 



 2 

 

 



i)Notice of any sale by Alpine and the consent thereto by Leisure Time shall be
in writing.

 

2.       MINIMUM GUARANTEE: Leisure Time does hereby guarantee to Owner that it
shall draw not less than ten million (10,000,000) gallons per year. In the event
that drought or other conditions reduce the capacity of the existing springs to
meet the minimum guarantee, such minimum guarantee shall be reduced in
accordance with Schedule "B" annexed hereto, e.g., if in any given month the
production of the springs cannot meet the demand of Leisure Time as set forth in
Schedule "B" (i.e.. July 12% or 1.200,000 gallons), the minimum guarantee shall
be reduced by the difference in demand and production. By way of example, if in
the month of July production was Six Hundred Thousand (600.000) gallons and
demand is One Million Two Hundred Thousand (1,200,000) gallons, the minimum
guarantee would be reduced by six hundred thousand (600,000) gallons. Anything
herein to the contrary notwithstanding, the minimum guarantee of Leisure Time in
the first year of the term of this agreement shall be Seven Million Five.
Hundred Thousand (7,500,000) gallons and the obligation of Alpine to provide the
minimum gallonage as set forth in Schedule "B" shall be reduced proportionately.

 

3.       TERM: The term of this agreement shall be forty (40) years to commence
on November 1, 1995. A term year shall commence on November 1 and end on October
31.

 

4.       COMPENSATION! During the first twenty-five (25) years of this
agreement, Leisure Time shall pay to Alpine the sum of one cent (1 Cent) per
gallon for the first five million (5,000,000) gallons of water drawn and
three-fourths of one cent (3/4 cent) for all gallonage thereafter, but no less
than Eighty-Seven Thousand Five Hundred ($87,500.00) Dollars per year regardless
of the actual gallonage drawn, except during the first year of this agreement
the minimum payment shall be Sixty-Eight Thousand Seven Hundred Fifty
($68,750.00) Dollars. Leisure Time shall pay to Alpine the said sum of
Eighty-Seven Thousand Five Hundred ($87,500.00) Dollars in twelve (12) equal
monthly installments of Seven Thousand Two Hundred Ninety-One and 67/100
($7,291.67) Dollars except during the first year of this agreement the minimum
payment of Sixty-Eight Thousand Seven Hundred Fifty ($68,750.00) Dollars shall
be payable in twelve (12) equal monthly installments of Five Thousand Seven
Hundred Twenty-Nine and 16/10 ($5,729.16) Dollars. Said payment shall be due no
later than the 20th day of the month. In the event that Leisure Time shall draw
water in excess of ten million (10,000,000) gallons per year, the difference
between the ten million (10,000,000) gallons and the amount actually drawn shall
be paid to the Owner at the rate of three-fourths of one cent (3/4 cent) (first
25 years) or one cent (1 cent) (last 15 years) per gallon by the 30th day of
November of the next term year. For the last fifteen (15) years of the term of
this agreement, Leisure Time shall pay to Alpine for the first five million
(5,000.000) gallons of water drawn one and one-quarter cents (1-1/4 cent) per
gallon, and for all gallonage thereafter one cent ( 1 cent) per gallon, and the
annual minimum payment shall be One Hundred Twelve Thousand Five Hundred
($112,500.00) Dollars payable in twelve (12) monthly installments of Nine
Thousand Three Hundred Seventy-Five ($9,375.00) Dollars.

 



 3 

 

 



5.       MAINTENANCE AND REPAIRS: Leisure Time shall be responsible for all of
the maintenance and repair of the existing facility including, but not limited
to buildings, spring house s, pipes, trails to springs, and if required, the
replacement thereof, at its own cost and expense. Alpine and/or Owner, within
sixty (60) days from the date hereof, shall fit the spring distribution boxes
with pre-cast concrete covers with sealed access hatchways at its own cost and
expense. All equipment shall be in working order upon the commencement of this
agreement. Alpine shall arrange for a demonstration of its facility for the
benefit of Leisure Time.

 

6.       CAPITAL IMPROVEMENTS; Leisure Time shall be responsible for all future
capital improvements, including the replacement of all equipment, including
pumps and piping. Leisure Time will consult with Alpine and/or Owner as to the
replacement of equipment and with respect to any other improvements and
installations. If the existing meters are replaced with meters of a different
manufacturer or model, Alpine and/or Owner shall have the right to approve the
meter to be installed, which approval shall not be unreasonably withheld.

 

7.       ELECTRICITY AND TELEPHONE: Leisure Time shall be responsible for the
payment of electric necessary to operate the existing facility and for telephone
service.

 

 



 4 

 

 



8.       PERMITS: Leisure Time shall be responsible to secure and maintain such
permits as may be necessary for it to harvest water from the subject property.
Leisure Time shall pay all testing costs, except such costs as may be associated
with the Owner's and/or Alpine's obligation to cure potability problems pursuant
to the provisions of paragraph "12" hereof.

 

9.       SIGNS: Leisure Time shall be entitled to erect such signs as it shall
deem appropriate subject to appropriate zoning limitations with respect thereto
with approval of Alpine and/or Owner as to size and content, which approval
shall not be unreasonably withheld.

 

10.       POTABILITY: As of the date hereof, Alpine represents that the water
quality of its artesian springs meets New York State drinking water standards.

 

11. TERMINATION:

 

(A) For causes not attributable to Leisure Time, Leisure Time shall have the
right to cancel and terminate this agreement after written notice to Alpine if
for a period of ninety (90) days the water quality of the artesian springs does
not meet at any time New York State drinking water standards or if the artesian
springs become dormant and/or dry, provided, however, that Alpine shall have a
period of ninety (90) days to cure potability problems, or if the. Owner and/or
Alpine shall fail to perform or materially breach any one or more of the terms
and conditions of this agreement for a period of ninety (90) days after written
notice.

 

(B) Owner shall have the right to cancel and terminate this agreement upon
ninety (90) days written notice to Leisure Time in the event of a material
breach in the performance of any one or more of the terms and conditions hereof,
and such breach or failure to perform shall continue for a period of ninety (90)
days, it being understood that the failure to make payments when due shall
constitute a material breach of this agreement as of the date when such payment
shall be due hereunder, or upon the insolvency or bankruptcy of Leisure Time.

 

12. ASSIGNMENT: This agreement, and any of the rights and privileges conferred
hereunder may not be assigned, transferred or conveyed by either party without
the written permission and consent of the other, which written consent and/or
permission cannot be unreasonably withheld, provided, however that the
provisions of this paragraph shall not apply if such assignment, transfer or
conveyance is made to an entity in which Leisure Time or Owner is a principal.

 



 5 

 



13. OPTION OF FIRST REFUSAL: In the event that the Owner enters into an
agreement for the sale of all or a portion of their real property as described
in Deed Liber 1345 at pages 61 and 65, copies of which are annexed hereto and
marked Exhibit "C", Leisure Time is hereby granted an option of first refusal to
purchase the said real property, or any portion thereof, upon the same terms and
conditions as the Owner contracts to sell the same. Upon execution of a valid
and binding contract between the Owner and a third party, which contract shall
be made specifically subject to the terms of this option, the Owner shall give
notice to Leisure Time of the proposed sale by delivering a copy of the contract
of sale personally or by certified mail, return receipt requested. Leisure Time
shall have thirty (30) days from the date of delivery or mailing within which to
exercise its option. Leisure Time shall exercise its option of first refusal by
delivering to the Owner a check in the amount of the contract deposit, in which
event Leisure Time and the Owner shall be bound by the contract of sale.

 

14. INSURANCE: Leisure Time shall maintain liability insurance with respect to
its use and occupation of the property and facilities herein referred to in an
amount of not less than Five Million ($5,000,000.00) Dollars. Leisure Time shall
maintain fire and other casualty insurance so as to provide sufficient coverage
to repair, rebuild and/or replace the facility in the event the same is damaged
or destroyed. Owner and Alpine shall be named as an additional insured on
Leisure Time policies. Leisure Time shall provide proof of insurance annually.

 

15. INDEMNIFICATION: If caused by the negligence of Leisure Time, Leisure Time
shall indemnify and save harmless the Owner and Alpine from and against any and
all liability, loss, claim, cost, expense and damages and from and against any
and all suits, claims and demands of every kind and nature, including counsel
fees, by or on behalf of any person, firm, association or corporation arising
out of or based upon any accident, injury or damage. If caused by the negligence
of the Owner and/or Alpine, the Owner and/or Alpine shall indemnify and save
harmless Leisure Time from and against any and all liability, loss, claim, cost,
expense and damages and from and against any and all suits, claims and demands
of every kind and nature, including counsel fees, by or on behalf of any person,
firm., association or corporation arising out of or based upon any accident,
injury or damage.

 

 



 6 

 

 



16. INDEPENDENT STATUS: At all times during the term of this agreement or any
renewal thereof, Leisure Time, Alpine and Owner shall be considered independent
of each other and nothing herein contained shall construe Leisure Time, Alpine
or the Owner as an agent or an employee of the other, nor as a partner or joint
venture.

 

17. INTERVENING ACTS: Notwithstanding any other provisions stated herein to the
contrary, in the event either party shall be prevented, hindered or delayed in
the performance of this agreement by any cause beyond its control, including,
but not limited to, acts of God, war, fire, traffic interruptions, governmental
orders, regulations or shortage of raw materials, or by strikes of labor
disturbances, then performance of this agreement by the party affected shall he
suspended and excused during the period of duration of such cause without
damages, costs or penalties: provided, however, that if such period of
suspension lasts for more than ninety (90) consecutive days, the other party, at
its option and as its sole remedy, may terminate this agreement immediately by
giving written notice to that effect.

 

18. GENERAL PROVISIONS:

 

(a) A memorandum of this agreement may be tiled in the office of the Clerk of
the County of Sullivan.

 

(b) The promises, warranties and agreements herein contained shall bind and
inure to the benefit of the respective parties hereto, their legal
representatives, successors and assigns.

 

(c) This agreement may not he modified, changed or supplemented, nor may any
obligations hereunder be waived, except by written instrument signed by the
party to be charged.

 

(d) This agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York and the. County of Sullivan, In the event
that any term of this agreement shall be construed by a court of competent
jurisdiction to be illegal or unenforceable at law or in equity, the same shall
be deemed to be void and of no force or effect to the extent necessary to bring
such term within the provisions of any applicable law or laws and such term as
so modified and the balance of the terms of this agreement shall be fully
enforceable.

 



 7 

 

 

IN WITNESS WHEREOF, the parties hereto have annexed their signatures on the day
and year first above written.

 

 



 

LEISURE TIME SPRING WATER, INC.

 

BY: /s/ Harold B. Reynolds

Harold B. Reynolds, President

 

 

ALPINE FARMS, INC.

 

BY: /s/ Andrew J. Krieger

Andrew J. Krieger, President

 

/s/ Andrew J. Krieger

Andrew J. Krieg r

 

 

/s/ Suri Levow Krieger

Suri Levow Krieger

 

 



 8 

 

 

[ex1001_image1.jpg]

 



 9 

 

 

 

SCHEDULE “A”

 

 

 



 10 

 

 

 

[ex1001_image2.jpg] 

 



 11 

 

 

[ex1001_image3.jpg] 

 



 12 

 

[ex1001_image4.jpg] 

 



 13 

 

 

[ex1001_image5.jpg] 

 



 14 

 

 

 [ex1001_image6.jpg]

 



 15 

 

 

[ex1001_image7.jpg] 

 



 16 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE “B”

 

 

 

 

 

 

 

 

 



 17 

 

 

 

[ex1001_image8.jpg] 

 



 18 

 

 

SCHEDULE “C ”

 

 

 

 

 

 

 

 

 

 



 19 

 

 [ex1001_image9.jpg]

 



 20 

 

[ex1001_image10.jpg] 

 



 21 

 

 

[ex1001_image11.jpg] 

 



 22 

 

 

[ex1001_image12.jpg] 

 



 23 

 

 

[ex1001_image13.jpg] 

 



 24 

 

 

[ex1001_image14.jpg] 

 



 25 

 

 

 

EXHIBIT B

 

April 25, 2000 Modification Agreement

 

See Attached.

 

 

 

 

 

 

 

 

 

 



 26 

 

 

AGREEMENT OF MODIFICATION, made as of the 25th day of April, 2000, by and
between LEISURE TIME SPRING WATER, INC. (Leisure Time, a New York Corporation,
whose address is Box K. Kiamesha Lake, New York 12751, and ALPINE FARMS, INC.
(Alpine), a New York Corporation, whose address is c/o DEERHURST MANAGEMENT CO,
INC., 1 Bridge Plaza, Suite 690, Fort Lee, New Jersey 07024.

 

WITNESSETH:

 

WHEREAS, the above referenced parties have heretofore entered into an agreement
dated November 1, 1995, to which reference is hereby made for the term,
covenants, promises and representations made therein, and

 

WHEREAS, the parties are desirous of modifying the said agreement,

 

NOW, THEREFORE, in consideration hereof, the parties do agree as follows:

 

1. Paragraph 2 of said agreement, entitled "MINIMUM GUARANTEE", is hereby
modified and amended to read as follows:

 

“2. MINIMUM GUARANTEE: Leisure Time does hereby guarantee to Owner that it shall
draw not less than seven million (7,000,000) gallons per year. In the event that
drought or other conditions reduce the capacity of the existing springs to meet
the minimum guarantee, such minimum guarantee shall be reduced in accordance
with Schedule ‘B’ annexed to the said agreement dated November 1, 1995, e.g., if
in any given month the production of the springs cannot meet the demand of
Leisure time as set forth in Schedule ‘B’ (i.e., July 12% or 840,000 gallons),
the minimum guarantee shall be reduced by the difference in demand and
production. By way of example, if in the month of July production was Six
Hundred Thousand (600,000) gallons and demand is Eight Hundred Forty Thousand
(840,000) gallons, the minimum guarantee would be reduced by two hundred forty
thousand (240,000) gallons. 

 

2. Paragraph 4 of said agreement, entitled "COMPENSATION", is hereby modified
and amended to read as follows:

 



 1 

 

 



“ 4. COMPENSATION: During the remainder of the first twenty-five (25) years of
this agreement, Leisure Time shall pay to Alpine the sum of one cent (1 cent)
per gallon for the first five million (5,000,000) gallons of water drawn and
three-fourths of one cent (3/4 cents) for all gallonage thereafter, but no less
than Sixty-Five Thousand ($65,000.00) Dollars per year regardless of the actual
gallonage drawn. Leisure Time shall pay to Alpine the said sum of Sixty-Five
Thousand ($65,000.00) Dollars in twelve (12) monthly installments of Five
Thousand Four Hundred Sixteen and 67/100 ($5,416.67) Dollars. Said payment shall
be due no later than the 20th day of the month. In the event that Leisure Time
shall draw water in excess of seven million (7,000,000) gallons per year, the
difference between the seven million (7,000,000) gallons and the amount actually
drawn shall be paid to the Owner at the rate of three-fourths of one cent (3/4
cents (first 25 years) or one cent (1 cent) (last 15 years) per gallon by the
30th day of November of the next term year. For the last fifteen (15) years of
the term of this agreement, Leisure Time shall pay to Alpine for the first five
million (5,000,000) gallons of water drawn one and one-quarter cents (1-1/40)
per gallon, and for all gallonage thereafter one cent (10) per gallon, and the
annual minimum payment shall be Eighty-Two Thousand Five Hundred ($82,500.00)
Dollars payable in twelve (12) monthly installments of Six thousand Eight
Hundred Seventy-Five ($6,875.00) Dollars."

 

3. Except as hereby modified and amended, all of the other terms, covenants,
promises and representations contained in the said agreement dated November 1,
1995. shall remain in full force and effect.

 

4. The promises, warranties and agreements herein contained shall bind and inure
to the benefit of the respective parties hereto, their legal representatives,
successors and assigns.

 

5. This agreement may not be modified, changed or supplemented, nor may any
obligations hereunder be waived, except by written instrument signed by the
party to be charged.

 



 2 

 

 

 

6. This agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York and the County of Sullivan. In the event
that any term of this agreement shall be construed by a court of competent
jurisdiction to be illegal or unenforceable at law or in equity, the same shall
be deemed to be void and of no force or effect to the extent necessary to bring
such term within the provisions of any applicable law or laws and such term as
so modified and the balance of the terms of this agreement shall be fully
enforceable.

 

IN WITNESS WHEREOF, the parties have executed this agreement as of the date and
year first above written.

 

 



  LEISURE TIME SPRING WATER, INC.           By: /s/ Harold B. Reynolds   Harold
B. Reynolds, President       ALPINE FARMS, INC.           By: /s/ Andrew J.
Kreiger   Andrew J. Krieger, President

 

 

 

 

 

 

 

 

 

 



 3 

 

 

 

STATE OF NEW YORK )

COUNTY OF SULLIVAN) SS.:

 

On the 28th day of April, in the year 2000, before me, the undersigned, a Notary
Public in the for said State, personally appeared HAROLD B. REYNOLDS, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual or person upon behalf of which the individual acted,
executed the instrument.

 





  /s/ Robert M. Rosen   Notary Public

 

 

 

 

 

 

STATE OF NEW JERSEY )

COUNTY OF BERGEN) SS.:

 

On the ____day of April, in the year 2000, before me, the undersigned,
personally appeared ANDREW J. KRIEGER, known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, that by his signature on the instrument, the individual, or the person
upon behalf of which the individual acted, executed the instrument, and that
such individual made such appearance before the undersigned in the State of New
Jersey.

 

 







  /s/ Maria Allicoat   Notary Public

 

 

 



 4 

 

 

 

 

EXHIBIT C

 

June 22, 2016 Modification Agreement

 

See Attached

 

 

 

 

 

 

 

 

 

 



 5 

 

 



AGREEMENT OF MODIFICATION, made as of the 22nd day of June, 2016, by and between
Boreal Water Collection, Inc., p/k/a Leisure Time Spring Water, Inc. (Boreal), a
New York Corporation, whose address is 4496 Route 42, P.O. Box 220, Kiamesha
Lake, NY 12751, and BB Development XXVIII LLC, an Illinois Limited Liability
Company, whose address is do MB Financial Bank, 6111 N. River Road, Rosemont, IL
60018.

 

WITNESSETH:

 

WHEREAS, Leisure Time Spring Water, Inc. (Leisure Time), a New York Corporation,
Alpine Farms, Inc. (Alpine), a New York Corporation, and Andrew J. Krieger and
Suri Levow Krieger entered into an agreement dated November 1, 1995 to permit
Leisure Time the sole and exclusive right to use certain artesian springs and
existing facilities located on certain property located on Shandalee Road in
Livingston Manor in the State of New York and more particularly identified as
Town of Callicoon SBL 4-1-11 and 4-1-14.1 (Premises), as modified by an
Agreement of Modification between Leisure Time and Alpine dated April 25, 2000
(Water Agreement), and

 

WHEREAS, Boreal Water Collection, Inc. (Boreal) is the successor, assignee
and/or legal representative of Leisure Time, and BE Development XXVII LLC is the
successor in interest of the remaining parties to the Water Agreement, and

 

WHEREAS, the parties are desirous of modifying the Water Agreement, NOW,
THEREFORE, in consideration hereof, the parties do agree as follows:

 

1.       Paragraph 13 of the Water Agreement dated November 1, 1995 entitled
"Option of First Refusal" is deleted in its entirety and is of no further force
and effect.

 

2.       Except as hereby modified and amended, all of the other terms,
covenants, promises and representations contained in the Water Agreement shall
remain in full force and effect.

 

3.       The promises, warranties and agreements herein contained shall bind and
inure to the benefit of the respective parties hereto, their legal
representatives, successors and assigns.

 

4.       This agreement may not be modified, changed or supplemented, nor may
nay obligations hereunder be waived, except by written instrument signed by the
party to be charged.

 

5.       This agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of New York. All disputes arising
hereunder shall be adjudicated by a court Of competent jurisdiction in Sullivan
County, New York. In the event that any term of this agreement shall be
construed by a court of competent jurisdiction to be illegal or unenforceable at
law or in equity, the same shall be deemed to be void and of no force or effect
to the extent necessary to bring such term within the provisions of any
applicable law or laws and such term as so modified and the balance of the terms
of this agreement shall be fully enforceable.

 

 



 1 

 

 

 



SELLER: PURCHASER:     BB DEVELOPMENT XXVIII, LLC BOREAL WATER COLLECTION, INC.
    /s/ Brian Nagorsky /s/ Francine LaVoie

BY: Brian Nagorsky, Authorized Representative

BY: Francine LaVoie, Chairman/CEO

 

 

 



ACKNOWLEDGMENT

 





STATE OF ILLINOIS }   }SS.: COUNTY OF COOK }

 

 

On the 22nd day of June in the year 2016 before me, the undersigned, personally
appeared Brian Nagorsky personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name is(are) subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity(ies) and that by his/her/their signatures on the
instrument, the individual(s), or the person upon behalf of which individual(s)
acted, executed the instrument and that such individual made an appearance
before the undersigned.

 



 







  /s/ Sandra Zar   Notary Public

 

 

 





STATE OF NEW YORK }   }SS.: COUNTY OF SULLIVAN }

 

 



On the 22ND day of June in the year 2016 before me, the undersigned, personally
appeared Francine LaVoie personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name is(are) subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity(ies) and that by his/her/their signatures on the
instrument, the individual(s), or the person upon behalf of which individual(s)
acted, executed the instrument and that such individual made an appearance
before the undersigned.

 

 







  /s/ Jacob R. Billig   Notary Public

 

 